Citation Nr: 1825834	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  17-00 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Whether new and material evidence to reopen a claim for entitlement to service connection for headaches has been received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from May 1959 to December 1960.

This appeal to the Board of Veterans' Appeals (Board) arose from June 2014 rating decision in which the RO denied reopening the claim for service connection for headaches for lack of new and material evidence.  In November 2014, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2016, and, later in December 2016, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  Historically, a March 1987 rating decision denied service connection for headaches.    

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Legacy Content Manager (Virtual VA) claims processing systems.  The Legacy Content Manager file contains VA treatment records which are not present in the VBMS file.  All such records have been reviewed.

Also, this appeal has been advanced on the Board's docket, pursuant to 38 U.S.C. § 7107(a)(2) (2012) and  38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a March 1987 rating decision, the RO denied the claim for service connection for headaches; notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies. 

3.  Additional evidence received since the RO's March 1987 decision includes evidence that is cumulative or redundant of the evidence of record at the time of that decision, or, if new, does not relate to an unestablished fact necessary to substantiate the claim for service connection for headaches, and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

1.  The March 1987 rating decision in which the RO denied service connection for headaches is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(b)-(c), 20.302, 20.1103 (2017).

2.  Evidence received since the RO's March 1987 rating decision is not new and material and the criteria for reopening the claim for service connection for headaches have therefore not been met.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159  (b)). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As regards an application to reopen a previously denied claim, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim.  VAOPGCPREC 6-2014 (Nov. 21, 2014).

VCAA compliant notice must be provided to a claimant before an unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a November 2013 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claim herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to this matter.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), VA treatment records, and private treatment records. Also of record and considered in connection with the appeal are various written statements by the Veteran and his representative, on his behalf.  The Board finds that no further AOJ action on the claim herein decided, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, the Veteran is no prejudiced by the Board proceeding to a decision on the claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Request to Reopen 

Under the legal authority in effect at the time of the prior denial and currently, service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (2012); 38 C.F.R. § 3.303(2017).  The claim for service connection for headaches was previously considered and denied.  

In a March 1987 rating decision, the RO denied service connection for headaches essentially based on the absence of evidence of nexus between current headaches and service.  The evidence then of record included the Veteran's service treatment records (which note complaints of the sinuses during service) and post-service medical records from the VA Medical Center in Dallas, Texas (which reflects a noted history of headaches since the age of 10 or 12, and sporadic post-service treatment for headaches).  The RO concluded that the Veteran's headaches pre-existed service and were not shown to have been aggravated beyond normal progression by service.

Although notified of the denial in a March 1987 letter, the Veteran did not initiate an appeal with the filing of an NOD.  See 38 C.F.R. §§  20.200, 20.201 (2017).   Moreover, no new and material evidence was received during the one year appeal period following  notice of the denial, nor have additional service records been received at any time pertinent to the previously disallowed claim for service connection for headaches, warranting a readjudication of the claim.  See 38 C.F.R. §§ 3.156(b),(c).  As such, the March 1987 decision is final as to the evidence then of record, and not subject to revision on the same factual basis.  38 U.S.C. § 7105 (d)(3); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).  

In this case, the Veteran filed a request to reopen his previously denied claim for service connection for headaches in September 2013.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  See also Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996). Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent new evidence received since March 1987 includes treatment reports from the North Texas VA HCS from April 2003 through April 2018, treatment reports from the Central Texas VA HCS from September 2013, and lay evidence provided by the Veteran.  

The new treatment records reflect that the Veteran had treatment for migraines as recently as March 2018.  While the new medical records are 'new' in the sense that they were not previously of record at the time of the March 1987 rating decision, they essentially reflect current treatment for headaches, which is the same as treatment records available in March 1987.  So, in this sense, the additional medical evidence is cumulative of evidence previously of record.  Additionally, because these records include no medical comment whatsoever as to a nexus between the Veteran's headaches and his service, the additional medical evidence is also not material.  

The Board also finds that the Veteran's own assertions provide no basis to reopen the claim.  To the extent that the Veteran has  described his headache pain in and after service, the Board finds that these statements do not provide any new information because they simply reiterate assertions previously of record.  In this regard, the Board notes that that statements simply reemphasizing the position previously considered in the prior final decision are not new or sufficient to reopen the claim. See Reid v. Derwinski, 2 Vet. App. 312 (1992).

The Board further points out that, although the Veteran is competent to assert matters within his personal knowledge (to include matters observed or experienced), and to offer comment on some limited medical issues (to particularly include with respect to conditions capable of lay observation), he is not shown to have the medical training and experience to comment on more complex medical matters - such as the etiology of headaches.  See 38 C.F.R. § 3.159  (a); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (lay person not competent to diagnose cancer).  Therefore, where, as here, resolution of the appeal turns upon a medical matter that cannot be established by lay evidence, unsupported lay statements, alone, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

For all the foregoing reasons, the Board finds that new and material evidence has not been received to reopen the previously denied claim.  As explained above, the additional evidence received since the RO's March 1987 decision includes evidence that is cumulative or redundant of the evidence of record at the time of that decision, or, if new, that does not relate to an unestablished fact necessary to substantiate the claim for service connection for headaches, or raise a reasonable possibility of substantiating the claim.  

Accordingly, the RO's May 1987 denial remains final, and the request to reopen must be denied.   As new and material evidence to reopen the previously-denied claim has not been received, the benefit-of-the-doubt doctrine is not for application.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).






	(CONTINUED ON NEXT PAGE)





ORDER

As new and material evidence to reopen the claim for service connection for headaches has not been received, the appeal as to this matter is denied.



____________________________________________
JACQUELINE E. MONROE	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


